Citation Nr: 1010726	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-36 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed as due to VA medical treatment 
in October 2004 and January 2005.  


WITNESSES AT HEARING ON APPEAL

Appellant and L.S.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to August 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of surgical removal of a 
lesion from her right cheek.  

In February 2010, VA obtained new evidence from the Veteran, 
specifically a photo, which is pertinent to the matter on 
appeal.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case (SSOC) 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2009).  In this 
case, the Veteran has indicated that she wants the matter 
remanded to the AOJ for review.  Consequently, the claim must 
be remanded, and while on remand, the AOJ must review this 
evidence and, if the claims remain denied, include such 
evidence in a supplemental statement of the case. 

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue on 
appeal with consideration of the 
additional evidence received since the 
most recent supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


